Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1, it recites “a candidate hypothesis generation unit configured to apply, to an observation that indicates an observed situation using a logical expression, inference knowledge provided with reliability for making a forward inference and reliability for making a reverse inference, make an inference, and generate a candidate hypothesis by which the observation can be derived.” Applying inference knowledge and making inferences are mental processes of judgement or evaluation that simply consider information and make choices based on information. The present claim further recites “a candidate hypothesis evaluation unit configured to specify an inference direction for each piece of the inference knowledge applied to the generated candidate hypothesis, and calculate an evaluation value of the candidate hypothesis using the reliability of each piece of the inference knowledge that corresponds to the specified inference direction.” Specifying an inference direction is also a mental process that makes a judgement and chooses a direction. Calculating an evaluation value is a mental process of evaluation that considers values and comes up with another value. This judicial exception is not integrated into a practical application because the only result of the mental processes are hypotheses and evaluations of the hypotheses, which are mental constructs. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements are one or more memories storing instructions and one or more processors configured to execute the instructions to function as a candidate hypothesis generation unit and a candidate hypothesis evaluation unit. The memories and processors are generic computing components that are programmed to implement the abstract idea, so they do not render the claim more than an abstract idea. 
Regarding Claim 2, it recites units “to apply the inference knowledge in reverse to the observation and make an inference,” “to apply the inference knowledge forward to the observation and make an inference.” Applying knowledge to make an inference is a mental process of judgement or evaluation. The claim further recites “the candidate hypothesis is generated using a result of the inference made by the first inference unit and a result of the inference made by the second inference unit.” This merely details the mental process of judgement or evaluation that decides on a hypothesis, specifying which data are considered in the mental process. This judicial exception is not integrated into a practical application because the only results of the mental processes are inferences and a hypothesis, which are mental constructs. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements are a first inference unit and a second inference unit. As described above with respect to 35 U.S.C. 112(f), these are merely placeholders for generic computing components, so they do not render the claim more than an abstract idea.
Regarding Claim 3, it recites method steps substantially similar to the operations performed by the units of claim 1, so it recites abstract ideas for the same reasons. This judicial exception is not integrated into a practical application because the only result of the mental processes are hypotheses and evaluations of the hypotheses, which are mental constructs. The only additional element is the statement that the method is performed by a computer. The computer is a generic computing component, so performing the abstract idea by a computer does not render the claim significantly more than the abstract idea.
Regarding Claim 4, it recites method steps substantially similar to the operations performed by the units of claim 2, so it recites abstract ideas for the same reasons. This judicial exception is not integrated into a practical application because the only results of the mental processes are inferences and a hypothesis, which are mental constructs. The claim does not include any additional elements.
Regarding Claim 5, it recites steps substantially similar to the operations performed by the units of claim 1, so it recites abstract ideas for the same reasons. This judicial exception is not integrated into a practical application because the only result of the mental processes are hypotheses and evaluations of the hypotheses, which are mental constructs. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements are a non-transitory computer-readable recording medium that includes a program recorded thereon that, when executed by a process of a computer, cause the computer to carry out operations. A non-transitory computer-readable recording medium and a processor of a computer are generic computing components, so they do not render the claim more than an abstract idea.
Regarding Claim 6, it recites method steps substantially similar to the operations performed by the units of claim 2, so it recites abstract ideas for the same reasons. This judicial exception is not integrated into a practical application because the only results of the mental processes are inferences and a hypothesis, which are mental constructs. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements are a non-transitory computer-readable recording medium, which is a generic computing component.
Regarding Claims 7, 10, and 13, they recite executing instructions to obtain the inference knowledge from a knowledge database. Obtaining information from a database is mere data gathering, which is insignificant extra-solution activity, so it does not render the claims more than the abstract idea of parent claims 1, 3, and 5, respectively.
Regarding Claims 8, 11, and 14, they recite executing the instructions to control the abductive inference apparatus to obtain the observation from an external terminal apparatus. Obtaining an observation is mere data gathering, which is insignificant extra-solution activity, so it does not render the claims more than the abstract idea of parent claims 7, 10, and 13, respectively.
Regarding Claims 9, 12, and 15, they recite executing the instructions to control the abductive inference apparatus to output the candidate hypothesis to the external terminal apparatus. Outputting data is mere data gathering, which is insignificant extra-solution activity, so it does not render the claims more than the abstract idea of parent claims 8, 11, and 14, respectively.

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101 set forth in this Office action. None of the prior art of record teaches all of the limitations of independent claims 1, 3, and 5. Chen et al. (U.S. Patent 10,282,669) teaches an abductive inference system and method that uses forward chaining (a forward inference) to produce a hypothesis and backward chaining (a reverse inference) to fill in data and increase the probability that the hypothesis will be correct. But it does not teach “inference knowledge provided with reliability for making a forward inference and reliability for making a reverse inference” as recited by the present claims. Blythe, James, et al. (“Implementing weighted abduction in markov logic,” Proceedings of the Ninth International Conference on Computational Semantics (IWCS 2011). 2011) teaches performing abduction using weights/probabilities, and makes some mention of backward chaining to provide missing knowledge, but it does not properly teach inference knowledge provided with reliability for making a forward inference and reliability for making a reverse inference and does not specify an inference direction as recited by the present claims.

Response to Arguments
The amendments to the claims are accepted as obviating an interpretation under 35 U.S.C. 112(f).
Applicant’s arguments with respect to 35 U.S.C. 101 filed 16 November 2022 have been fully considered but they are not persuasive. The examiner maintains that the claims are a judicial exception under 35 U.S.C. 101 because they are directed to an abstract idea and they preempt use of the abstract idea in any field or situation. On pp. 8-9 of the remarks, the applicant asserts that the claims do not recite an abstract idea at all. However, as detailed above, each of the independent claims clearly recites mental processes. Making an inference is a mental process of judgement or evaluation that considers information and decides on other information. Specifying an inference direction is similarly a mental process that simply makes a decision. As explained in MPEP 2106.04(a)(2) III B:
B.    A Claim That Encompasses a Human Performing the Step(s) Mentally With or Without a Physical Aid Recites a Mental Process.
If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, 839 F.3d at 1139, 120 USPQ2d at 1474 (holding that claims to the mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper").
On pp. 9-10 of the remarks, the applicant asserts that the limitations cannot be performed by in the human mind because the amended claims recite one or more memories storing instructions and one or more processors configured to execute the instructions. As detailed above, these are generic computing components. As explained in MPEP 2106.04(a)(2) III C:
Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer").
	On pp. 10-11 of the remarks, the applicant asserts that the claims are integrated into a practical application because their method of forward and reverse inferencing improves the functioning of a computer. However, the claims merely use a generic computer to perform the abstract idea (i.e. the mental process). The functioning of the computer is not improved. This is considered “Performing a mental process on a generic computer” or “Using a computer as a tool to perform a mental process” according to the MPEP (see 2106.04(a)(2) III C).
	On pp. 11-12 of the remarks, the applicant asserts that the claims include additional elements that are not well understood, routine, and conventional because the examiner has found that the subject matter is allowable over the prior art. However, MPEP 2106.04 I clearly states that novelty is a separate consideration from whether a claim recites a judicial exception without significantly more, and novel judicial exceptions are still judicial exceptions:
The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel or newly discovered, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were "‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection." Myriad, 569 U.S. 576, 589, 106 USPQ2d at 1976, 1978 (noting that Myriad discovered the BRCA1 and BRCA1 genes and quoting Mayo, 566 U.S. 71, 101 USPQ2d at 1965); Flook, 437 U.S. at 591-92, 198 USPQ2d at 198 ("the novelty of the mathematical algorithm is not a determining factor at all"); Mayo, 566 U.S. 73-74, 78, 101 USPQ2d 1966, 1968 (noting that the claims embody the researcher's discoveries of laws of nature). The Supreme Court’s cited rationale for considering even "just discovered" judicial exceptions as exceptions stems from the concern that "without this exception, there would be considerable danger that the grant of patents would ‘tie up’ the use of such tools and thereby ‘inhibit future innovation premised upon them.’" Myriad, 569 U.S. at 589, 106 USPQ2d at 1978-79 (quoting Mayo, 566 U.S. at 86, 101 USPQ2d at 1971). See also Myriad, 569 U.S. at 591, 106 USPQ2d at 1979 ("Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the §101  inquiry."). The Federal Circuit has also applied this principle, for example, when holding a concept of using advertising as an exchange or currency to be an abstract idea, despite the patentee’s arguments that the concept was "new". Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 714-15, 112 USPQ2d 1750, 1753-54 (Fed. Cir. 2014). Cf. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a new abstract idea is still an abstract idea") (emphasis in original).
	So although the subject matter of the claims is allowable, all claims remain rejected under 35 U.S.C. 101. Additional detail is necessary to render the claims significantly more than abstract ideas.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





/HAL SCHNEE/Primary Examiner, Art Unit 2129